    Case 1:16-cv-09517-LAK-KHP Document 328-2 Filed 10/05/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
_______________________________________________________
 DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
                                                       Plaintiffs,
               v.
                                                          Civil Action No.
 ESTATE OF LESTER EBER, ALEXBAY, LLC f/k/a LESTER EBER, LLC,
                                                          16-CV-9517(LAK/KHP)
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                      Defendants,            CERTIFICATE OF
       and                                                                      SERVICE

 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
 ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
 OF MAINE, INC., and CANANDAIGUA NATIONAL BANK &
 TRUST COMPANY,
                                  Nominal Defendants.



       I hereby certify that on the 5th day of October, 2020, the foregoing letter dated
October 5, 2020 of Colin D. Ramsey, Esq. and the Eber Defendants’ Amended
Memorandum of Law in Opposition to Plaintiffs’ Motion for Partial Reconsideration were
filed electronically with the Clerk of the U.S. District Court for the Southern District of New
York using its CM/ECF system. Notice of this filing is being sent to all parties by operation
of the Court’s electronic filing system. Parties may access this filing through the Court’s
system.

DATED: October 5, 2020
       Rochester, New York                         UNDERBERG & KESSLER LLP



                                                   By: /s/ Colin D. Ramsey
                                                   Colin D. Ramsey, Esq.
                                                   Attorneys for Eber Defendants
                                                   50 Fountain Plaza, Suite 320
                                                   Buffalo, New York 14202
                                                   Tel.: (716) 847-9103
